Citation Nr: 0629328	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-37 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to August 24, 1998 
for the grant of service connection for dysthymia with 
anxiety.

2.  Entitlement to an effective date prior to August 24, 1998 
for the award of a total disability compensation rating based 
on individual unemployability (TDIU rating).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to July 
1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Roanoke, 
Virginia that, in pertinent part, granted service connection 
and a 50 percent rating for dysthymia with anxiety, effective 
August 24, 1998, and granted entitlement to a TDIU rating 
effective March 2, 1999; the veteran appealed for earlier 
effective dates.  In an August 2003 rating decision, the RO 
granted an earlier effective date of August 24, 1998 for the 
award of a TDIU rating.  In a May 2005 decision, the Board 
denied an earlier effective date for the award of a TDIU 
rating.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2006 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issues remanded.  In a March 2006 Court order, the joint 
motion was granted, the Board's May 2005 decision was 
vacated, and the issues were remanded.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In light of the joint motion and Court order, the Board finds 
that additional development is necessary prior to appellate 
review.

In the joint motion, the parties agreed that the veteran's 
July 2003 notice of disagreement with the effective date 
assigned for his TDIU rating also constituted a notice of 
disagreement as to the effective date assigned for the grant 
of service connection for dysthymia with anxiety, and that a 
statement of the case is necessary on the latter issue.  See 
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 19.26 (2005).  
Thus this issue must be remanded to the RO for issuance of a 
statement of the case, and to give the veteran an opportunity 
to thereafter perfect an appeal of this issue by filing a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 19.29, 19.30 (2005); Manlincon v. West, 
12 Vet. App. 238 (1999).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
yet received proper notice as required under the VCAA 
regarding his claim for an earlier effective date for service 
connection for dysthymia with anxiety.  The RO should provide 
the veteran with a VCAA letter as to this issue.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio, supra.

Finally, the parties agreed that the issue of entitlement to 
an earlier effective date for the award of a TDIU rating is 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for the grant of service connection 
for dysthymia with anxiety, and hence that issue is also 
remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
a VCAA letter regarding his claim for an 
earlier effective date for service 
connection for dysthymia with anxiety.

2.  The RO should provide the veteran with 
a statement of the case on the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
dysthymia with anxiety.  He should be 
informed of the necessary steps to perfect 
his appeal.

3.  The RO should then re-adjudicate the 
appeal for an earlier effective date for 
the award of a TDIU rating, with 
consideration of any additional evidence 
received since the November 2003 statement 
of the case.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


